FILED
                             NOT FOR PUBLICATION                            OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM D. DUNNE,                                No. 11-16342

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00074-BLW

  v.
                                                 MEMORANDUM *
D. SMITH; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     B. Lynn Winmill, Chief Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Federal prisoner William D. Dunne appeals pro se from the district court’s

summary judgment in his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that a prison




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
policy restricting access to newspapers and magazines in the Special Housing Unit

violated his First and Fifth Amendment rights. We have jurisdiction under 28

U.S.C § 1291. We review de novo. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.

2001). We affirm.

       The district court properly granted summary judgment because Dunne failed

to raise a genuine dispute of material fact as to whether the policy is not reasonably

related to legitimate penological interests. See id. at 901 (“[A] regulation that

impinges upon a prisoner’s constitutional rights is valid if the regulation is

reasonably related to legitimate penological interests.” (citations and internal

quotation marks omitted)). Nor did Dunne raise a genuine dispute of material fact

as to whether he was actually denied access to the law library and reading material.

See W. Radio Servs. Co. v. U.S. Forest Serv., 578 F.3d 1116, 1119 (9th Cir. 2009)

(discussing the requirements of a Bivens action, including the deprivation of a

federal right).

       AFFIRMED.




                                           2                                       11-16342